11TH COURT OF APPEALS
                                      EASTLAND, TEXAS
                                          JUDGMENT


Jessie Cantu a/k/a Jesus Cantu,                           * From the 142nd District
                                                            Court of Midland County,
                                                            Trial Court No. CR38302.

Vs. No. 11-12-00347-CR                                    * February 7, 2013

State of Texas,                                           * Per Curiam Memorandum Opinion
                                                            (Panel consists of: Wright, C.J.,
                                                            McCall, J., and Willson, J.)

     This court has considered the State’s motion to dismiss this appeal and concludes that the
motion should be granted. Therefore, in accordance with this court’s opinion, the appeal is
dismissed.